DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record disclose some of the limitations of claim 1 except for the outboard bearing assembly, an outboard guard or a packaging system for a wheel hub assembly ensuring the assembly is supplied with the bearings properly installed and aligned. The closest prior art reference is Shigeoka [EP 1715202] discloses a packaging system for a wheel hub assembly [fig 2], the packaging system comprising an outboard guard [11], the outboard guard having a planform [11] and comprising: an engagement portion [12] comprising an annular surface, an outboard bearing protector portion comprising an annular surface radially surrounding the engagement portion of the outboard guard, the annular surface of the outboard bearing protector portion being offset axially from the annular surface of the engagement portion of the outboard guard, and an outer rim comprising an annular surface radially surrounding the outboard bearing protector portion [paragraph 29 and 30]). The preamble to claim 1 of the present application is the same as claim 9 of the parent case (15/820,780) which was previously allowed. The present application being directed towards a method of installing the wheel hub assembly. Since the prior art does not disclose all of the limitations of the claims, claims 1-5 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735